Title: To Alexander Hamilton from James McHenry, 25 November 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, November 25, 1799. Questions the validity of John F. Hamtramck’s statement that a number of officers do not know “the common rules of arithmetic and how to write.” States that if the officers are so illiterate, “it is high time, that the facts be ascertained and a decisive remedy adopted.” Requests that Hamilton “require Colonel Hamtramck to designate the officers who come under the description he has given” or “observe a much greater degree of caution in his representations for the future.”
